Title: From John Quincy Adams to Thomas Boylston Adams, 3 April 1813
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 38.
St: Petersburg 3. April 1813.

After an interval of a few days less than Nine Months, I had the day before yesterday the happiness of receiving your number 28/19 dated 6. December last—I have regularly acknowledged the receipt of every scrap of Paper from you that has come to my hands—of your New Series I have the first seven numbers—but since then, only 10. 13. 14. and 19—So that numbers 8. 9. 11. 12. 15. 16. 17. and 18 are missing—I have no Account, since that to the close of the year 1810—I regret much that you should have had the trouble of writing so much to be sunk in the Ocean or to be buried in the fouler Sink of British Admiralty Courts; but it is a satisfaction to me in the misfortune of losing so many of your valuable communications, to know that at least you have been punctual on your part in making them.
The first notice I have had of the issue of the Lazell law-suit was by your letter now just received—I shall certainly not disapprove the amount of the fees you paid Mr Whitman for his Services in the Cause, and I wish you to thank him in my name for his zealous and assiduous attention to it—You will charge in your next Account if you have not already done it, the same Sum for your own Services as Counsel, as that you paid Mr Whitman, and accept my thanks to yourself at the same time as you present them to him—The Event has relieved me from the burden of an expence which in itself was considerable, but it has relieved me from the much greater mortification of finding myself the dupe of a shameful imposition—My concern had always been that the Evidence of my strongest defence could not be brought before the Court and Jury; owing to my own simplicity, and negligence in neither writing, nor taking witnesses, of my express direction to Lazell to take off my name from the subscription paper, before a dollar of expence upon the Turnpike had accrued; and in taking his word originally for the two Condition upon which I first subscribed, both which Conditions were violated when they made the Turnpike—The cost and trouble to which I have been put by this affair I consider as a just penalty upon my inconsiderateness in subscribing my name, at all, on the faith of verbal promises made by a man who was an utter stranger, and in giving him only verbal notice of my determination to have no concern in the Company. I am sorry for some members of the Corporation, that he has added to the badness of their bargain the charges and Costs which his suit against me must have occasioned, and I most particularly rejoyce that I have not been sentenced Volens Nolens to be a member of a Corporation of which he is the Agent and Treasurer—
As to the decays and defalcations in the rest of my property in your trust, I must reconcile myself to them with as much philosophy as I can command—The political changes in Europe, and the desperate plunges into paper Currency, which every Nation in this part of the world, are is making, with England now foremost in the example, have wrought precisely the same effect on upon my income at my present Post; and with all the pinching and pairing of my economy, the last year my expences exceeded my revenue; and must still more exceed it the present—Had I not at the time when I fixed my establishment here assumed its scale on the principles which I mentioned to you in a former letter, and to which I have inflexibly adhered, I should at this day have been irretrievably ruined—My misfortune is that being obliged to draw upon Amsterdam  for my funds, I am involved in all the fluctuations of Exchange—And that for more than a year I have been drawing at a loss from 20 to 50 per Cent—At this moment the Exchange is just double what it was two years ago—That is, in drawing for the same sum on Amsterdam, I receive just half the sum here which the draft would have produced then—And such are the irregular and convulsive effects of paper money, that every article of indispensable expenditure has been rising in prices, while my means of supply have been sinking—If it should be my destiny to remain here another Winter, I shall find it difficult to get through without contracting debts—As yet however I have been able to avoid this embarassment, and hope eventually to escape it.
I cheerfully acquiesced in the arrangement by which my two sons were placed at Atkinson, where I knew they would receive every kind attention that our excellent Aunt could shew them, but I am more gratified to know them so much nearer to my father and Mother, and you, as they are at Hingham—It is more than a year since the date of the last Letters we received from them—They have now reached an age, George particularly, when he ought to write me by every opportunity, and I beg you to remind him of this duty—I trust he will be seriously preparing himself for College, and I hope he will devote his most strenuous application to the Latin and Greek Languages—I wish he may have no occasion to change his school again (unless it be for tuition from myself) untill he enters College—For a frequent change of schools very much obstructs and delays the progress of a boy in the acquisition of classical learning. It was one of the inconveniences in my own education, that from the commencement untill the close of my classical studies I was continually changing schools and teachers—In my case it was unavoidable, and the injury resulting from it on one side was compensated by advantages which it afforded me on the other—But the consequence has been that I have always had “small Latin and less Greek”—And the little I have, has contributed so much to the uses, the comforts and the pleasures of my life, that I have always lamented the shallowness of the streams with which I have been indulged from the those inexhaustible fountains of virtue, elegance and taste.—I hope my sons will be much more accomplished classical scholars than their father is or can ever be, but if they often change their schools, I shall not expect it.
As the walk from Hingham to Quincy is now only five Miles they will I doubt not traverse it as often as the usual relaxations from their attendance at the Academy will admit—When I was of their age I remember with what delight I used to walk over to our Grandfathers at Weymouth, which was then at the same distance—It is as you remark about the old walnut-desk, and the spot where we were born—There is a charm in the remembrances of our infancy, which to my feelings becomes more vivid the further I advance in years—Those were times of public distress, and terrors, and sufferance still more than the present—I remember the melting of the pewter Spoons in our house, into bullets, immediately after the 19th. of April 1775—I remember the smoke and the flames of Charles town which I saw from the Orchard on Penn’s hill—I remember the packing up and sending away of the Books and furniture from the reach of Gage’s troops, while we ourselves were hourly exposed for many Months to have been butchered by them—All this has passed away like a troublous dream; and all this adds pleasure to every recollection of that time—The same Spirit, from the same Nation has now kindled against us another War—I pray God that it may not expose the infancy of our children to such perils as those which surrounded your childhood and mine—But if it is the Will of Providence that it should, my  next prayer is that to them as to me after the lapse of forty years, the alarms, and dangers which befall them in consequence of their Country’s struggle for her rights, may serve but to rivet their affections to their Country and her Cause, and to mingle the remembrance of evils over come and of deliverance from distress with all the first traces of conscious existence and of opening intellect—Complete Redemption from imminent Calamity is among the sweetest enjoyments of human life.
You and I sympathise so generally in our sentiments upon political affairs, that even while separated at this distance from each other, I seldom have occasion to ask what you think upon any public concern, in any other manner than by consulting my own heart—Your remarks upon the issue of the Presidential Election have given me a fresh example of this identity in the process of our thoughts concerning the same Event—I rejoyce at Mr: Madison’s re’election, and at Mr: Gerry’s election, because it has proved the Spirit of the Nation to be still determined in support of their rights—They have trials to go through in its progress, which give me already many a bitter pang of anticipation, and among the keenest of them is that of witnessing our own Section of the Union at heart in the Enemy’s Quarters—If our People were United, I should neither have a doubt of our ultimate success, nor consider the War itself as seriously formidable—On the question of Impressment, they only hinge upon which the War now turns, all the parties in England have combined against us—They have therefore besides all their other advantages that of united Councils against us, while ours are fearfully divided in opposing them—They have in short every thing against us but a righteous Cause—It is for the practice of man-stealing from our ships upon the Ocean that the Nations are to be drenched in blood—Is it possible that a righteous Providence should smile upon such a Cause?—Is it possible that our Country should submit to a Peace, stipulating formally or tacitly to endure the continuance of such an indignity?—It is now for the God of Battles to decide, and to him only must it be left.
The Continent of Europe is just commencing the progress of a Counter-Revolution the end of which it is yet impossible to foresee—The posts of Russia and of Poland have struck at the roots of Napoleon’s laurels and of his power—In September he entered Moscow as a Conqueror, and in March his Enemy took possession of his “good City” of Hamburg—All Germany is in combustion—Prussia has deserted his banners, and rallies all the remnants of her force under the standard of Alexander. Denmark has implored Peace of England, her despoiler, and has been rejected—Austria negotiates and dissembles, and arms, probably to join at last the new Coalition against her antient foe, and France has the most imminent prospect of being reduced at least to her ante-revolutionary dimensions, and perhaps to the restoration of the Bourbons—Nothing less than this is now intended; and between this design and its accomplishment there is now nothing but the life and the Genius of Napoleon to interpose—For his Fortune has deserted him; and of his Genius Independent of his Fortune, I have never entertained a very exalted opinion—Caesar was once in perhaps as great a strait as he now is and extricated himself from it—But to extricate himself he must possess greater resources of genius than were ever employed by Caesar, and I do not yet believe that he has them to display.
Your’s affectionately
A